United States Court of Appeals
                      For the First Circuit

No. 20-1464
                           RHONDA OVIST,

                       Plaintiff, Appellant,

                                v.

              UNUM LIFE INSURANCE COMPANY OF AMERICA;
                            UNUM GROUP,

                      Defendants, Appellees.


                           ERRATA SHEET

     The opinion of this Court, issued on September 22, 2021, is
amended as follows:
     On page 7, n.4, lines 1 and 4, replace "Institute" with
"Institutes"